Case 3:00-cr-O0063-MHL Document 41 Filed 12/02/20 Page 1 of 16 PagelD# 362

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
UNITED STATES OF AMERICA
v. Case No. 3:00cr63
EILEEN KATHERINE EVANS,

Defendant.

MEMORANDUM OPINION

This matter comes before the Court on Defendant Eileen Katherine Evans’s Emergency
Renewed Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) (the
“Motion”). (ECF No. 37.) The United States filed a response in opposition, (the “Opposition’”),
(ECF No. 39), and Evans filed a reply (the “Reply”) (ECF No. 40). This matter is ripe for
disposition. The Court dispenses with oral argument because the materials before it adequately
present the facts and legal contentions, and argument would not aid the decisional process. For
the reasons that follow, the Court will grant the Motion.

I. Background

On February 24, 2000, an Eastern District of Virginia Grand Jury indicted Evans with
Bank Robbery, in violation of 18 U.S.C. § 2113(a) and (d) (“Count One”). (PSR § 1, ECF No.
23.) On April 14, 2000, Evans pled guilty to Count One before United States District Judge
Richard L. Williams. (/d. § 2.) In pleading guilty, Evans admitted to robbing a Union Bank and
Trust Company branch by walking around a customer service representative’s (CSR) desk.
taking “the CSR by the arm,” and telling the CSR to “Get Up.” (/d. 45.) “Inside the defendant’s
purse, in plain view to the CSR, was a large knife.” (/d.) “According to Union Bank and Trust

Company, the loss amount for the bank robbery [was] $1,765.” (/d. 49.) Around this same
Case 3:00-cr-O0063-MHL Document 41 Filed 12/02/20 Page 2 of 16 PagelD# 363

time, local police identified Evans as a suspect in the robberies of (1) a Walgreen’s Pharmacy in
Henrico County, Virginia; (2) a Food Lion in Ashland, Virginia; and, (3) a Hanover House
Texaco in Hanover County, Virginia. (/d. 46.) The robberies occurred over a six week period
between December 5, 1999, and January 16, 2000. (Presentence Report “PSR” 4 5, 6, 28, ECF
No. 23.)

After determining that Evans faced an Offense Level of 22 and Criminal History
Category VI, the Presentence Report calculated a Sentencing Guidelines Range of 84-105
months’ imprisonment! (PSR 22.) Evans’s criminal history included convictions for grand
larceny,” accessory after the fact to possession of cocaine, and robbery. (PSR 6-9.)

On June 29, 2000, the Court imposed a sentence of eighty-four months of incarceration,
the low end of the Guidelines range, and five years of supervised release. (J., ECF No. 11).
After being sentenced in federal court, Hanover County sentenced Evans to 20 years of
incarceration and Henrico County sentenced Evans to 25 years of incarceration. (Mot. Comp.
Release 3 n.4, ECF No. 30.) In 2018, the Commonwealth of Virginia “granted [Evans] geriatric
parole based on her long-term good conduct and notable changes.” (Reply 18, ECF No. 40.)
“Due to other sentences imposed for robbery convictions in the Circuit Courts in Hanover and

Henrico, Virginia, Ms. Evans was not placed into [Bureau of Prisons’] custody until October 1.

 

' Prior to 2005, the Sentencing Guidelines were considered mandatory. See United States
v. Booker, 543 U.S. 220 (2005).

2 In 2018, Virginia raised its grand larceny threshold from $200 to $500. In 2020,
Virginia doubled its grand larceny threshold, raising it from $500 to $1,000. Caleb Stewart, Va.
Governor signs law to double grand larceny threshold, March 4, 2020,
https://www.nbc12.com/2020/03/05/va-governor-signs-law-double-grand-larceny-theshold/.

One of Evans’s grand larceny convictions involved misappropriate funds worth $3,000 in a
check cashing scheme. (PSR § 20.) Evans “stole property valued over $200 from Bojangles” in
another grand larceny conviction. (PSR 4 22.)
Case 3:00-cr-0O0063-MHL Document 41 Filed 12/02/20 Page 3 of 16 PagelD# 364

2018,” eighteen years after Judge Richard L. Williams sentenced her. (Probation Officer’s R. 1,
ECF No. 31.)

Evans “is currently incarcerated at FPC Alderson, a minimum security prison in
Alderson, West Virginia.” (Opp’n 3, ECF No. 32.) Evans has served roughly 25 months of her
84—month sentence. (Probation Officer’s R. 1.) Evans is scheduled for release on September 17,
2024, more than twenty-four years after she appeared before this Court for sentencing. See
Bureau of Prisons, Fed. Inmate Search, https://www.bop.gov/inmateloc/.

On July 15, 2020, Evans filed a Motion for Compassionate Release. (ECF No. 30.) The
United States responded in opposition to Evan’s Motion, (ECF No. 32), and Evans replied.

(ECF No. 34.) In the Motion for Compassionate Release, Evans claimed she “suffers from
several medical conditions that place her at risk of severe complications from COVID-19. She is
diabetic, hypertensive (plus high cholesterol), has a BMI over 30, and has a history of breast
cancer that BOP is not properly monitoring.” (Mot. Comp. Release 3, ECF No. 30.) The United
States agreed that Evans’ health issues constituted “extraordinary and compelling reasons as
envisioned by [United States Sentencing Guidelines § 1B1.13 cmt. n. 1(a)(ii)(I).” (Opp’n 9, ECF
No. 32.) Nonetheless, the United States argued that her health concerns did not “make her
appropriate for release . .. when there are no cases of COVID-19 at a particular facility.” (/d.)

On August 31, 2020, the Court denied Evans’s Motion for Compassionate Release
without prejudice after finding that she did not present a particularized risk for contracting
COVID-19 because, at that time, FPC Alderson reported zero cases of the virus. (Aug. 31, 2020
Mem. Op. 8, ECF No. 35.) The Court also found that the § 3553(a) sentencing factors weighed
against granting relief to Evans because “[g]ranting Evans’s motion for compassionate release

would reduce her sentence by approximately sixty-two months. While seeing that Evans served

ao
Case 3:00-cr-O0063-MHL Document 41 Filed 12/02/20 Page 4 of 16 PagelD# 365

eighteen years for similar robberies in state facilities prior to entering Alderson, the Court is
constrained to find that such a significant reduction would not provide ‘just punishment’ or offer
‘adequate deterrence’ to the serious criminal conduct underlying Evans’s current federal
sentence.” (/d. 13.)

On October 16, 2020, Evans filed the instant Emergency Renewed Motion for
Compassionate Release. In the Motion, Evans asserts “[t]he danger to Ms. Evans is no longer
speculative; with the virus’s presence in the facility, the danger to Ms. Evans is particularized,
and her life is in danger.” (Mot. 1, ECF No. 37.) Evans claims “the rapid and substantial
developments in caselaw relating to compassionate release support release under the sentencing
factors.” (/d.) Evans reiterates her health concerns, including that she has Type 2 diabetes
mellitus, a Body Mass Index of 36.4, hypertension, and breast cancer that the “BOP is not
properly monitoring.” (/d.) Evans further illuminates her release plan, explaining that if the
Court grants the Motion she plans to live with her sister and her sister’s husband in rural West
Virginia. (Reply 16-17, ECF No. 40.) Her sister has been married to the same person for
twenty-eight years. (/d.) While acknowledging that her sister’s husband has a felony conviction,
the conviction “predates their marriage — it occurred in the 1980s and involved forgery.” (/d.)

The United States opposes the Motion, arguing that Evans must first re-exhaust her
administrative remedies before she may seek relief in federal court. (Opp’n 5, ECF No. 39.)
The United States explains that Evans submitted a written request for compassionate release to
the warden on June 10, 2020, the warden denied her request on June 30, 2020, and she has not
submitted another request since that time. (Opp’n 4-5.) The United States further argues that
“with five [COVID-19 cases], the reality of the defendant’s situation has not changed for the

purposes of this Court’s analysis. The United States maintains that Evans “still does not face a
Case 3:00-cr-O0063-MHL Document 41 Filed 12/02/20 Page 5 of 16 PagelD# 366

particularized risk of contracting the virus at FPC Alderson because of five cases out of 547
inmates.” (/d. 19.) The United States asserts that Evans’s release plan will not reduce her risk of
contracting the virus because West Virginia’s statewide COVID-19 cases have significantly risen
in number. (/d. 20.) The United States claims that “[e]ven if defendant had a release plan that
mitigated her and the community’s exposure risk, her release is not warranted in view of her
extensive criminal history and the seriousness of her offenses.” (Jd. 24-25.)

In her Reply, Evans argues that she need not “re-exhaust” her administrative request for
compassionate release with the BOP as the relevant statute does not require an inmate to do so.
(Reply 4, ECF No. 40.) Evans further contends that “it is unclear what the government thinks is
missing [from her claim] or why she would be required to re-exhaust. . . . The only possibility
that occurs to defense counsel is the infiltration of COVID-19 at FPC Alderson.” (/d. 7.)

Since the United States filed its Opposition on October 23, 2020, the number of COVID-
19 cases at FPC Alderson has doubled. The BOP now reports eleven COVID-19 cases at FPC
Alderson. See Bureau of Prisons, COVID-19, https://www.bop.gov/coronavirus/.

II. Legal Standard: Compassionate Release Under the First Step Act of 2018

In 2018, Congress enacted the First Step Act to provide incarcerated individuals the
opportunity to directly petition the courts for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A).? Prior to the First Step Act in 2018, the BOP had the sole authority to petition

 

3 Section 3582(c)(1)(A) states:

The court may not modify a term of imprisonment once it has been imposed except
that—(1) in any case—(A) the court, upon motion of the Director of the Bureau of
Prisons, or upon motion of the defendant after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
on the defendant’s behalf or the lapse of 30 days from the receipt of such a request
by the warden of the defendant’s facility, whichever is earlier, may reduce the term
of imprisonment (and may impose a term of probation or supervised release with
or without conditions that does not exceed the unserved portion of the original term

5
Case 3:00-cr-O0063-MHL Document 41 Filed 12/02/20 Page 6 of 16 PagelD# 367

the court for sentence modifications on compassionate release grounds. Coleman v. United
States, No. 4:17-cr-69, 2020 WL 3039123, at *1 (E.D. Va. June 4, 2020). Following enactment
of the First Step Act, criminal defendants may petition courts on their own initiative to modify
their sentences if “extraordinary and compelling reasons warrant such a reduction. /d. (quoting
18 U.S.C. § 3582(c)(1)(A)(i)). Before granting a reduction, courts must consider the factors set
forth in 18 U.S.C. § 3553(a), see 18 U.S.C. § 3582(c)(1)(A), and evidence of rehabilitation and

other post-conviction conduct. See United States v. Martin, 916 F.3d 389, 397-98 (4th Cir.

 

of imprisonment), after considering the factors set forth in section 3553(a) to the
extent they are applicable, if it finds that—

(i) extraordinary and compelling reasons warrant such a reduction . . . and that such
a reduction is consistent with applicable policy statements issued by the Sentencing
Commission.

18 U.S.C. § 3582(c)(1)(A).

4 United States District Court Judge Cynthia M. Rufe recently explained the reasoning
behind the passage of Section 603(b) in the First Step Act:

In 2018, recognizing the BOP’s grim history of approving compassionate release
requests, and in an effort to expand the use of compassionate release sentence
reductions, Congress passed the First Step Act. The title of the First Step Act’s
provision that enacted the exhaustion regime is ‘Increasing the Use and
Transparency of Compassionate Release’ and under the new regime, the exhaustion
requirement is met if the defendant establishes either (1) that the Bureau of Prisons
denied his or her request that it bring a compassionate-release motion and he or she
fully exhausted all administrative appeal rights with respect to that denial, or
(2) that the warden of the facility took no action on his or her request for the filing
of a compassionate-release motion within 30 days of receiving it. Significantly,
Congress intended the 30-day exhaustion period to be an accelerant, not a barrier,
to judicial review.

United States v. Tidwell, No. CR 94-353, 2020 WL 4504448, at *2 (E.D. Pa. Aug. 5, 2020)
(internal quotation marks, citations, and alterations omitted). In Tidwell, Judge Rufe granted
compassionate release to a 62-year-old terminally ill defendant with a life expectancy of less
than one year. /d. at *1. The defendant in that case had been incarcerated since 1994 for
committing numerous crimes, including two counts of murder in furtherance of a continuing
criminal enterprise. /d.
Case 3:00-cr-O0063-MHL Document 41 Filed 12/02/20 Page 7 of 16 PagelD# 368

2019) (requiring consideration of post-conviction evidence and statutory sentencing factors in
the context of a sentence reduction sought pursuant to § 3582(c)(2)).

A. Exhaustion of Administrative Remedies

Although the Court generally cannot “modify a term of imprisonment once it has been
imposed,” the defendant may bring a motion to modify his or her sentence “after the defendant
has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).
“Accordingly, a petitioner seeking compassionate release is generally required to exhaust his or
her administrative remedies prior to bringing a motion before the district court.” Casey v. United
States, No. 4:18-cr-4, 2020 WL 2297184, at *1 (E.D. Va. May 6, 2020).

The court may waive the exhaustion requirement, however, in certain circumstances.
United States v. Jones, No. 3:11-cr-249, ECF No. 47, at *2-3 (E.D. Va. Apr. 3, 2020) (Lauck, J.)
Courts may waive exhaustion if: “pursuing an administrative remedy would be futile[,]”
“exhaustion via the agency review process would result in inadequate relief[,]’ or ‘pursuit of
agency review would subject the petitioner to undue prejudice.’” United States v. Robinson, No.
3:10cr261, 2020 WL 4041436, at *3 (E.D. Va. July 17, 2020) (Lauck, J.) (quoting Poulios v.
United States, No. 2:09-cr-109, 2020 WL 1922775, at *1 (E.D. Va. Apr. 21, 2020) (Jackson, J.)).

Throughout the country, courts have found the coronavirus pandemic, combined with a
vulnerable defendant with underlying health conditions, implicates all three exceptions justifying
a waiver of the exhaustion requirement. See United States v. Zukerman, 451 F. Supp. 3d 329,
332-33 (S.D.N.Y. 2020) (holding that defendant’s elderly age and serious health conditions

warrant a waiver of exhaustion requirements because of the ongoing risk of infection while
Case 3:00-cr-O0063-MHL Document 41 Filed 12/02/20 Page 8 of 16 PagelD# 369

incarcerated); United States v. Perez, 451 F. Supp. 3d 288, 293 (S.D.N.Y. 2020) (waiving the
exhaustion requirement because exhaustion would be futile as defendant would not see thirty
days lapse before his release date).

B. Courts Must Find Extraordinary and Compelling Reasons Justifying
Compassionate Release

As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to modify
terms of imprisonment after considering the factors set forth in 18 U.S.C. § 3553(a) if
“extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(L)(A)(i).
The United States Sentencing Commission further defines “extraordinary and compelling
reasons.” U.S.S.G. § 1B1.13, n.1; see United States v. Kalivretenos, No. 1:15-cr-00073, ECF
No. 109, at *4 (E.D. Va. May 21, 2020). The Sentencing Commission identifies four instructive
categories of extraordinary and compelling reasons that allow for a sentence to be modified: the
petitioner’s medical condition, age, family circumstances, and other reasons. U.S.S.G. § 1B1.13,
n.1 (A}H(D).® However, a petitioner’s rehabilitation alone does not provide sufficient grounds to

warrant a sentence modification. 28 U.S.C. § 994(t).

 

> The United States Court of Appeals for the Fourth Circuit recently explained in an
unpublished decision that “[t]he Sentencing Commission’s policy statements . . . control the
disposition of [compassionate release motions], and not the BOP program statements, based on
Congress’ statutory directives.” United States v. Taylor, No. 20-6575, 2020 WL 5412762, at *1
(4th Cir. Sept. 9, 2020) (citing 18 U.S.C. § 3582(c)(1)(A); 28 U.S.C. § 994(t).

© The United States Sentencing Guideline § 1B1.13 provides that:

Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
§ 3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
term of supervised release with or without conditions that does not exceed the
unserved portion of the original term of imprisonment) if, after considering the
factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
court determines that—

(1) (A) extraordinary and compelling reasons warrant the reduction; or

8
Case 3:00-cr-00063-MHL Document 41 Filed 12/02/20 Page 9 of 16 PagelD# 370

As a result of the coronavirus outbreak, “courts have found extraordinary and compelling
reasons for compassionate release when an inmate shows both a particularized susceptibility to
the disease and a particularized risk of contracting the disease at his prison facility.” United
States v. Feiling, No. 3:19-cr-112, 2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020) (citing
United States v. Dungee, No. 7:15-cr-0005, 2020 WL 1666470, at *2 (W.D. Va. Apr. 4, 2020);
United States vy. Edwards, 6:17-cr-0003, 2020 WL 1650406, at *5 (W.D. Va. Apr. 2, 2020)).
Several courts have held that “the fear of contracting a communicable disease” alone cannot be
considered an “extraordinary and compelling reason” to justify a sentence modification. /d.
(citing United States v. Clark, No. 17-cr-85, 2020 WL 1557397, at *4 (M.D. La. Apr. 1, 2020)
(internal quotation marks and emphasis omitted)).

C. Courts Must Weigh the Statutory Sentencing Factors Before Granting
Compassionate Release

Even after finding a sufficient “extraordinary and compelling reason” for compassionate
release, the Court must then consider the § 3553(a) factors and any relevant postconviction
conduct before modifying a defendant’s sentence. 18 U.S.C. § 3582(c)(1)(A). The Court must
weigh factors including “the nature and circumstances of the offense and the history and
characteristics of the defendant.” 18 U.S.C. § 3553(a)(1). The Court also must consider “the
need for the sentence imposed to promote respect for the law . . . ; to afford adequate deterrence

to criminal conduct; . . . [and] to protect the public from further crimes of the defendant.”

 

(B) the defendant (i) is at least 70 years old; and (ii) has served at least 30
years in prison pursuant to a sentence imposed under 18 U.S.C.
§ 3559(c) for the offense or offenses for which the defendant is imprisoned;
(2) the defendant is not a danger to the safety of any other person or to the
community, as provided in 18 U.S.C. § 3142(g); and

(3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.
Case 3:00-cr-O0063-MHL Document 41 Filed 12/02/20 Page 10 of 16 PagelD# 371

18 U.S.C. § 3553(a)(2). The statutory sentencing factors direct the Court to consider the kinds of
sentences available and the sentencing range established for the offense. 18 U.S.C. § 3553(a)(4).

The Guidelines policy statement concerning compassionate release further instructs
Courts to consider the 18 U.S.C. § 3142(g) factors. U.S.S.G. § 1B1.13. These include “the
nature and circumstances of the offense charged . . . ; the history and characteristics of the person
... 3 [and,] the nature and seriousness of the danger to any person or the community that would
be posed by the person’s release.” 18 U.S.C. § 3142(g).

HI. Analysis

After due consideration, the Court will grant Evans’s Motion. Despite the BOP’s best
efforts to prevent the spread of COVID-19, FPC Alderson currently houses eleven inmates with
the virus. The number of inmates with positive COVID-19 tests has doubled since Evans filed
the instant Motion just over one month ago. The spread of this virus within FPC Alderson—
considered alongside Evans’s health concerns, lengthy state sentence followed by geriatric
parole, and two years of federal incarceration with good conduct—now weigh in favor of
granting Evans compassionate release.

A. Evans Meets the Exhaustive Requirement Because the Warden at FPC
Alderson Received and Denied Her Administrative Request Over Thirty

Days Ago and § 3582(c) Does Not Require Re-Exhaustion

 

The Court again determines that Evans met the exhaustion requirement before seeking
relief from this Court. Generally, a defendant must exhaust “all administrative rights to appeal a
failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility, whichever is
earlier” before a court can modify a sentence. 18 U.S.C. § 3582(c)(A)(1). On June 10, 2020,

Evans submitted her request to the Warden of FPC Alderson “asking for [c]ompassionate release

10
Case 3:00-cr-O0063-MHL Document 41 Filed 12/02/20 Page 11 of 16 PagelD# 372

under the COV[IJD-19.” (Opp’n Ex. 2 “Inmate Request to Staff,’ ECF No. 32-2.) Twenty days
later, on June 30, 2020, the Warden denied her request for compassionate release. (Opp’n Ex. 3
“Denial Letter,” ECF No. 32-3.) Roughly three weeks later, on July 15, 2020, Evans filed her
initial motion for compassionate release.

Although the United States argues that Evans must begin anew the administrative
exhaustion process in the BOP, the statute requires only that a defendant give the BOP a chance
to first evaluate a compassionate release request. See, e.g., McCoy v. United States, No. 2:03-cr-
197, 2020 WL 2738225, at *1 (E.D. Va. May 26, 2020) (granting motion for reconsideration of
compassionate release without requiring inmate to re-exhaust administrative remedies). Evans
provided BOP that chance when she made her request to the Warden of FPC Alderson on June
10, 2020, less than six months ago. She need not apply to the BOP twice before seeking
reconsideration of her Motion for Compassionate release in this Court.

In any event, the Court may waive the administrative exhaustion requirement where
circumstances warrant doing so.’ Alternatively, the Court chooses to waive any administrative
exhaustion requirement here, because further delay would result in prejudice to Evans should she
contract COVID-19 while incarcerated. After considering the exhaustion of Evans's
administrative remedies, the Court turns to the merits of the Motion.

B. Evans’s Medical Conditions Constitute “Extraordinary and Compelling”
Reasons for a Sentence Reduction and the Conditions at FPC Alderson

Present a Particularized Risk to Evans for Contracting the Virus

Evans satisfies the first prong for compassionate release because her medical conditions

increase the risks she faces should she contract COVID-19. Additionally, Evans advances a

 

7 Moreover, the Court denied Evans’s initial Motion for Compassionate Release without
prejudice. (ECF No. 36.)

1
Case 3:00-cr-O0063-MHL Document 41 Filed 12/02/20 Page 12 of 16 PagelD# 373

particularized fear of getting COVID-19 while incarcerated because the virus is now present and
spreading in FPC Alderson.

Here, the Court previously recognized that Evans’s underlying health conditions heighten
her risk of complications from COVID-19. Specifically, Evans’s Type 2 diabetes mellitus, Body
Mass Index (BMI) of 36.4, and hypertension represent areas of concern.® (Aug. 31, 2020 Mem
Op. 9.) In prior briefing, the United States conceded that Evans’s health conditions constituted
extraordinary and compelling circumstances. (Opp’n 9, ECF No. 32.) In response to the Motion
at bar, the United States makes no argument in its renewed opposition that Evans’s health has
changed or otherwise improved. (See Opp’n, ECF No. 39.) The Court previously concluded,
however, that Evans “fail{ed] to fully show an extraordinary and compelling reason for
compassionate release, however, because she does not face a ‘particularized risk’ of contracting
the virus.” (/d. (citation omitted).)

Over the past three months circumstances have changed. Between August 31, 2020,
when the Court issued its Memorandum Opinion denying Evans relief, and the filing of the
instant Motion on October 16, 2020, FPC Alderson witnessed its first COVID-19 case. The
virus has continued spreading throughout the facility despite BOP’s efforts to contain it. As of
November 30, 2020, Alderson reports that eleven inmates have become infected with COVID-
19. See Bureau of Prisons, COVID-/9, https://www.bop.gov/coronavirus/. Considering these
drastically changed circumstances, Evans now fully shows an extraordinary and compelling
reason for compassionate release because she faces “‘a particularized risk” of contracting the

virus in FPC Alderson.

 

8 The Court also notes that Evans has a history of breast cancer after being diagnosed
with it in “2016 while in [Virginia Department of Correction’s] custody.” (Mot. 8.) Evans most
recently received a “mammogram on January 27, 2020” that “[was] negative for growths.”

(id. 9.)

12
Case 3:00-cr-O0063-MHL Document 41 Filed 12/02/20 Page 13 of 16 PagelD# 374

Cc. Evans Does Not Pose a Danger to the Community

As the Court previously determined, (Aug. 31, 2020 Mem Op. 10-11), Evans satisfies the
second prong of the compassionate release analysis because she does not pose a danger to the
community. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13.

Evans previously supported her argument that she does not pose a danger to the
community by noting that the Virginia Department of Corrections “granted her geriatric parole
and released her in October 2018, nearly three years” before she “was scheduled to be released.”
(Mot. Comp. Release 24, ECF No. 30.) The United States, for its part, did not directly address
this factor in its Opposition to Evans’s initial Motion for Compassionate Release, and previously
recognized that Evans “has not incurred any infractions while incarcerated at Alderson.” (Opp’n
3, ECF No. 32.) In response to the Motion at bar, the United States makes no argument in its
renewed opposition that Evans poses a danger at this time. (See Opp’n, ECF No. 39.)
Considering the Parties’ submissions, and because no evidence before the Court suggests that
Evans presents “a danger to the safety of any other person or to the community,” the Court again
finds that Evans satisfies this second prong. 18 U.S.C. § 3582(c)(1)(A).

D. In Light of the COVID-19 Virus Present at FPC Alderson, the Court Finds
the Serious Health Risks Facing Evans During the Ongoing Pandemic

Necessitate Granting Her Compassionate Release

Evans satisfies the third prong necessary to gain compassionate release because the risks
associated with the ongoing pandemic outweigh the Section 3553(a) factors applicable to Evans.
See 18 U.S.C. § 3582 (c)(1)(A); U.S.S.G. § 1B1.13.

The virus’s presence at FPC Alderson has altered the calculation here. First, the Court
considers Evans’s “history and characteristics.” 18 U.S.C. § 3553(a)(1). Evans pled guilty to

one count of Bank Robbery. (See PSR 42.) At forty-two years old, Evans came before the

13
Case 3:00-cr-O0063-MHL Document 41 Filed 12/02/20 Page 14 of 16 PagelD# 375

Court with a Criminal History Category of VI after committing a variety of offenses as an adult.
(id. J 79.) Evans committed serious crimes, but “evidence of postsentencing rehabilitation may
plainly be relevant to the history and characteristics of the defendant.” Pepper v. United States,
562 U.S. 476, 491 (2011) (internal quotation marks and citation omitted); see also Martin, 916
F.3d at 398 (requiring the district court to consider postconviction “mitigation evidence that
[defendant] proffered post sentencing”). Here, Evans demonstrates through Virginia’s decision
to grant her geriatric parole after eighteen years in state prison and her good conduct while
incarcerated for more than two years in federal prison that her history and characteristics have
changed. Twenty years after her federal sentencing, Evans comes to this Court showing marked
and sustained rehabilitation for her crimes, in addition to serious health conditions coupled with
the presence of COVID-19 at her prison facility, which could prove critically dangerous to Evans
should she contact the virus. At age 62, Evans’s history and characteristics weigh in favor of
compassionate release.

Second, the Court considers the “seriousness of the offense.” 18 U.S.C. § 3553(a)(2)(A).
Evans robbed Union Bank and Trust Company of $1,765 with “a large knife.” (PSR §§ 5, 9.)
Though Evans’s crime of violence does not weigh in favor of granting release, the Court
recognizes that Evans has served twenty years in prison, after combining her state and federal

terms, for her underlying string of bank robberies that she committed over a six-week period.°

 

® As this Court previously observed, Evans remarked in her initial Reply on the fact that
she committed a series of robberies for which three different jurisdictions prosecuted her. Evans
asserted that

[h]ad [she] been sentenced for ail five robberies in federal court, the United States
Sentencing Guidelines would have been higher than for her sole bank robbery.
While defense counsel cannot calculate what would have been the official
guidelines for all five robberies, counsel assumes that 5 units would have been
added for a combined adjusted offense level of 30, minus 3 for acceptance of
responsibility, for a total of 27. With the same criminal history category of VI, her

14
Case 3:00-cr-O0063-MHL Document 41 Filed 12/02/20 Page 15 of 16 PagelD# 376

Additionally, Evans was one of the few state inmates granted geriatric parole in Virginia based
on both her good behavior while incarcerated and her health. Therefore, even though the
seriousness of her offense weighs against release, the Court finds that the length of Evans’s
combined state and federal sentence substantially mitigates this factor.

Finally, Evans has served approximately twenty-five months of her eighty-four-month
federal sentence. While this is not a high percentage of her federal sentence, Evans presents
unique circumstances: she has served an 18-year state sentence and 2 years in federal prison.
This Court will not view her federal sentence in a vacuum without acknowledging her 18 years
in state custody. Evans now comes to the Court at “62 years old, diabetic and [having suffered]
breast cancer while in prison. She accepts the punishments that were imposed, but she does not
want to die in prison.” (Reply 19.) The Court finds that because Evans has served more than
two years in federal prison and eighteen years in state prison for a string of bank robberies, such
combined sentence provides just punishment and affords adequate deterrence for like offenses.
18 U.S.C. § 3553(a)(2)(A)-(B).

This Court acknowledges that it considered the length of time Evans had served in federal
custody to be of consequence when denying Evans’s First Motion for Compassionate Release.
But the Court evaluated Evans’s request for compassionate release without the presence of
COVID-19 at FPC Alderson. Undoubtedly, Evans now faces a more serious risk than she did

three months ago when the virus had not entered her facility.

 

guidelines would have been 130 to 162 months. Since Ms. Evans was sentenced

by three jurisdictions instead of one, she has been incarcerated for approximately
247 months.

(Reply 10 n.13, ECF No. 34.) The Court lacks sufficient information regarding Evans’s other
robberies to verify the merit of this argument. The Court cannot discern from the record why
three jurisdictions elected to separately prosecute Evans for a series of robberies that were
relatively close in time and geographical proximity.

15
Case 3:00-cr-O0063-MHL Document 41 Filed 12/02/20 Page 16 of 16 PagelD# 377

In sum, the ongoing pandemic and health risks Evans faces weigh in favor of granting
compassionate release. Because Evans presents an “extraordinary and compelling reason” for
granting compassionate release and she now faces “a particularized risk” of contracting the virus
at Alderson, the Court will grant the Motion.

IV. Conclusion

For the foregoing reasons, the Court will grant Evans’s Emergency Renewed Motion for

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) (the “Motion”). (ECF No. 37.)

An accompanying order shall issue.

ish \(\WA_ Z

M. Hannah
United States Dist udge
Date: Decenk— By 2020

Richmond, Virginia

16
